Citation Nr: 9921881	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  92-23 427	)	DATE
	)
RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Daniel R. McGarry

INTRODUCTION

The veteran had active duty service from February 1944 to 
November 1945.  He was awarded the combat infantryman's 
badge.  He was a prisoner of war of the German government 
from December 1944 to May 1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision which denied 
the veteran's claim for a disability evaluation in excess of 
10 percent for his service-connected PTSD.  In September 
1992, a hearing officer granted an increased rating of 30 
percent.  The appeal for an increased rating remained before 
the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

The Board entered a decision in this case on May 11, 1993.  
In March 1994, the Deputy Vice Chairman of the Board, on 
direction of the Chairman of the Board, approved a motion for 
reconsideration of the May 1993 appellate decision, pursuant 
to 38 U.S.C.A. § 7103(b) (West 1991).  In July 1995, an 
expanded panel of the Board remanded this matter to the RO 
for additional development.  The case is now before the 
reconsideration panel of the Board.  This decision by the 
panel replaces the Board's May 1993 decision and is the final 
decision of the Board.

Evidence was submitted directly to the Board after expiration 
of the 90-day period provided pursuant to 38 C.F.R. § 20.1304 
(1998).  At the veteran's hearing before a member of the 
Board in November 1998, the veteran and his attorney were 
invited to submit any argument within 60 days as to why such 
evidence should be considered by the Board.  No argument was 
submitted.  Therefore, the evidence submitted to the Board in 
August and September 1998 has not been accepted or 
considered.  The evidence is referred to the RO for 
appropriate action.



FINDING OF FACT

The veteran's disability from PTSD is manifested primarily by 
panic attacks more than once per week, nightmares, 
flashbacks, difficulty in establishing and maintaining 
effective work and social relationships, and other symptoms 
producing considerable occupational and social impairment 
with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an increased rating of 50 percent, and no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
from PTSD within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); cf. Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) 
(where veteran asserted that his condition had worsened since 
the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by the Department of Veterans Affairs (VA), he 
established a well-grounded claim for an increased rating).  
The Board is satisfied that all appropriate development has 
been accomplished and VA has no further duty to assist the 
veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

The veteran served in the Army during World War II in the 
European Theater.  He was a prisoner of war (POW) of the 
German government from December 1944 through May 1945.  He 
was given a diagnosis of PTSD during a VA POW protocol 
examination in June 1989.  He was granted service connection 
for PTSD by the RO's September 1989 rating decision.  
Initially, this disability was rated 10 percent disabling.  
The disability evaluation was increased to 30 percent, 
effective from May 1991, by a September 1992 rating decision.  
The 30 percent rating has since remained in effect.  

Prior to November 7, 1996, the regulations pertinent to 
rating disability from mental disorders provided for a 100 
percent rating for PTSD when, by reason of psychoneurotic 
symptoms, the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  The 100 percent rating will also 
apply where there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  The 100 percent 
rating is also assigned when the affected individual is 
demonstrably unable to obtain or retain employment.  The U.S. 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court), in 
Johnson v. Brown, 7 Vet. App. 95 (1994), held that the 
criteria for a 100 percent rating in 38 C.F.R. § 4.132, 
Diagnostic Code 9411, are each an independent basis for 
granting a 100 percent rating.  A 70 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is severely impaired, 
or the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment to obtain or 
retain employment.  A 50 percent evaluation will be assigned 
when the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
or where, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 30 percent rating was assigned for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  Under the revised rating criteria, a 100 
percent rating is assigned for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.  A 70 percent rating is assigned for occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  
A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupation tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec. 11-97).  
According to the cited opinion, when there is a pertinent 
change in a regulation while a claim is on appeal to the 
Board, the Board must take two sequential steps.  First, the 
Board must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
the Board must apply the more favorable provision to the 
facts of the case.

In this case, the Board finds that neither the old nor the 
new rating criteria are more favorable to the veteran.  The 
veteran meets the criteria for an increased rating of 50 
percent, and no higher, under both the former and the revised 
rating criteria.  

Under the former criteria, it appears that the veteran has 
considerable social and industrial impairment.  The report of 
the most recent VA examination indicates that he had moderate 
to moderately severe symptomatology including nervousness, 
sleep disturbance, nightmares, flashbacks, and depression 
despite medication.  He had difficulty with concentration and 
preferred to avoid other people.  On a scale used to assess 
his overall functioning (GAF), the examiner assigned a score 
indicative of serious symptoms and serious impairment in 
social or occupational functioning, such as lack of friends 
or inability to keep a job.

In a social and industrial survey report dated in May 1996, 
it was noted that the veteran had worked several part-time 
jobs during the period from July 1992 to February 1995.  He 
had lost such jobs due to his inability to get along with 
managers and/or co-employees.  At the time of the survey, the 
veteran had not been employed for over one year.  He spent 
his days in isolation at home.  He did not have friends and 
did not attend social events.  He reportedly had a short 
temper and easily became aggravated and hostile.  In the 
social worker's assessment, it was unlikely that he would be 
able to obtain or maintain any regular, full-time employment.

The Board finds that the veteran's disability from PTSD is 
manifested by considerable social and industrial impairment 
and that he has some of the symptomatology which supports a 
rating of 50 percent under the revised rating criteria, such 
as disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.

The Board further finds that the criteria for a rating of 70 
percent are not met under either the former or revised rating 
criteria.  A review of the entire record does not show that 
the veteran has "severe" social and industrial impairment.  
He demonstrated an ability to work, at least part-time, 
during the period from July 1992 to February 1995.  In 
November 1998, he testified that he had been working part 
time for three months in a job at which he worked an average 
of 17 hours per week.

Further, in the opinion of a VA psychiatrist who examined him 
in July 1996, the veteran's score on a scale of overall 
functioning indicated only mild symptoms such as depressed 
mood and mild insomnia, but generally functioning pretty 
well, with some meaningful relationships.  In a psychological 
evaluation dated in July 1996, the veteran was described as 
being close to his siblings.  He described his marriage of 
ten years' duration to his third wife as quite satisfactory.  
He related easily with the examiner and did not show overt 
evidence of dementia or psychosis.  He often rambled and was 
circumstantial, but there was no pressured speech or flight 
of ideas.  His affect was within normal limits and mildly 
animated.  His insight was limited but his judgment was 
intact.

The Board notes that the veteran's occupational disability 
from PTSD has been described as severe.  In VA mental health 
clinic notes dated in July 1992, an examiner reported that 
the veteran's inability to trust other people severely 
interfered with his social and occupational ability.  
According to the examiner, the veteran was not 
psychologically capable of supporting himself.  The examiner 
noted that the veteran had recently quit a job before being 
fired.  The reported diagnosis was chronic, severe PTSD.  

In a letter to the veteran's attorney dated in August 1993, 
Edwin W. Hoeper, M.D., reported that the veteran's symptoms 
included inability to socialize, daily flashbacks and panic 
attacks, nightmares, depression, and suicidal thoughts.  He 
described the veteran's PTSD as severe and opined that the 
veteran was permanently and totally disabled by PTSD.  The 
doctor wrote a similar letter in April 1995.  In a September 
1997 letter, the same doctor reported that the veteran 
continued to have two to three nightmares per month.  He only 
slept 2 hours per night.  He reportedly had daily flashbacks 
of his war and POW experiences.  He had auditory and visual 
hallucinations consisting of hearing his name called, hearing 
footsteps, and seeing shadowy figures out of the corner of 
his eyes.  According to the doctor, the veteran experienced 
panic attacks on a daily basis.  He had day-time somnolence 
due to sleep deprivation.  He avoided social interaction.  In 
the doctor's opinion, the veteran was permanently and totally 
disabled from PTSD.

Although the foregoing assertions by the veteran's private 
physician contain reference to some items in the clinical 
record, they are not entirely consistent with his clinical 
notes.  Such notes indicate that he saw the veteran about 
twice per month from June to October 1993.  He saw the 
veteran just three times during 1994, once in 1995, twice in 
1996, and in February 1997.  In December 1994, the veteran 
was described as "doing fair to well" and sleeping in a 
recliner, where he did not dream.  In February 1995, however, 
he was reported to be "drifting back into nightmares" about 
three nights per week, sleeping two hours at a time, and 
staying to himself all day, with occasional flashbacks during 
the day.  In contrast, in August 1996, he was reported to 
have occasional nightmares.  In the most recent note of 
February 1997, he was described as "better", and his 
flashbacks and irritability were "down." He had had one 
recent nightmare, and was sleeping a lot in the daytime.  

The Board gives more probative weight to the contemporaneous 
treatment records, which are essentially consistent with the 
findings in the VA examination reports, than to the opinion 
expressed by Dr. Hoeper in his letters.  Dr. Hoeper's 
treatment notes show infrequent treatment and symptoms of 
nightmares, sleeplessness, daytime somnolence, with fewer 
flashbacks and improvement in mood.

The Board is not required to accept the characterizations of 
the veteran's neuropsychiatric disability as severe.  See 
38 C.F.R. § 4.130 (1996).  Rather, an analysis is made of the 
whole history, as well as the symptomatology, and all of the 
medical evidence.  In this case, the veteran does not have 
the specific symptomatology necessary to support the higher 
rating of 70 percent under the revised rating criteria. His 
judgment is intact.  His intellect is not significantly 
affected.  There are no clinical findings of: obsessional 
rituals which interfere with routine activities; illogical, 
obscure or irrelevant speech; near-continuous panic or 
depression which prevents him from functioning independently, 
appropriately and effectively; impaired impulse control; 
spacial disorientation; or neglect of personal appearance and 
hygiene.  The veteran's family relations are apparently good.  
His wife testified that he sees his son often, and 
communicates with one of his daughters.

In the context of the former rating criteria, based on the 
findings in the most recent VA neuropsychiatric examination 
in which the veteran's symptoms were described as moderate to 
moderately severe, the Board finds that the veteran has 
considerable social and industrial impairment.  However, it 
also finds that such impairment is not severe.  During the 
most recent VA examination, the veteran's orientation, 
insight, judgment, and memory were adequate.  Although he 
appeared tense, the veteran was alert and cooperative, 
answered questions fully, and was able to give his history.  
As noted above, his PTSD symptoms were characterized as 
moderate to moderately severe.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2 (1998).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  In the absence of a disability 
picture approximating the symptomatology described in the 
revised criteria, and absent a showing of more than 
"considerable" social and industrial impairment, the 
veteran's disability from PTSD, as discussed above, does not 
approximate the criteria for the next higher schedular 
evaluation of 70 percent.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent -
- are assignable pursuant to the former and current 
regulations when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his PTSD, 
nor is it otherwise shown the neuropsychiatric disorder so 
markedly interferes with employment as to render impractical 
the application of regular schedular standards.  There is no 
evidence that the impairment resulting solely from PTSD 
warrants extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from PTSD is adequately compensated by the 50 
percent schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.

ORDER

An increased rating of 50 percent for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



			
	MARY GALLAGHER	BARBARA COPELAND



		
U. R. POWELL	



			
	LEO TOBIN	DAVID C. SPICKLER



		
	STEPHEN WILKINS
	



 

